NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURIlTIES A OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITlES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFRED OR
ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF
COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SO PURSUANT TO RULE 144 OR RULE l44A UNDER SAID ACT NOTWlTIISTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

Principal Amount: $53,000.00 Issue Date: March 19, 2014 Purchase Price:
$53,000,000  

 

COVERTIBILE PROMISSORY NOTE

 

FOR VALUE RECEIVED IDS INDUSTRIES, INC., a Nevada corporation (hereinafter
called the Borrower) hereby promises to pay to the order or KBM WORLDWIDE, INC.,
a New York corporation, or registered assigns (the "Holder") the sum or
$53.000.00 together with any interest as set forth herein on December 26, 2014
(the ''Maturity Date.) and to pay interest on the unpaid principal balance
hereof at the rate of eight percent (8%) (the "interest Rate") per annum from
the date hereof (the Issue Date) until the same becomes due and payable, whether
at maturity or upon acceleration or by prepayment or otherwise. This Note may
not be prepaid in whole or in part except as otherwise expicitly set forth in
herein. Any amount of principal or interest on this Note which is not paid when
due shall bear interest at the rate of twenty two percent (22%) per annum from
the due date thereof until the same is paid ("Default Interest"). Interest shall
commence accruing on the date that the Note is fully paid and shall be computed
on the basis of a 365-day year and the actual number of days lapsed. All
payments due hereunder (to the extent not converted into common stock. $0.001
par value per share (the "common Stock") in accordance with the terms hereof)
shall be made in lawful money of the United States of America. All payments
shall be made at such address as the Holder shall hereafter give to the Borrower
by written notice made in accordance with the provisions of this Note. Whenever
any amount expressed to be due by the terms of this Note is due on any day which
is not a business day the same shall instead be due on the next succeeding day
which is a business day and. in the case of any interest payment date which is
not the date on which this Note is paid in full the extension of the due date
thereof shall not be taken in account for purposes of determining the amount of
interest due on such date. As used in this Note, the term "business day'' shall
mean any day other than a Saturday, Sunday or a day on which commercial banks in
the city of New York, New York are authorized or required by law or executive
order to remain closed. Each capitalized term used herein and not otherwise
defined, shall have the meaning ascribed thereto in that certain Securities
Purchase Agreement dated the date hereof: pursuant to which this Note was
originally issued (the ''Purchase Agreement'").

 

This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Borrower and will not impose personal liability
upon the holder thereof.

 

The following terms shall apply to this Note:

 

ARTICLE I. CONVERSION RIGHTS

 

1.1 Conversion Right. The Holder shall have th e ri ght from time to time, and
at any time during the period beginning on the date which is one hundred eighty
(180) days following the date of this Note and ending on the later of: (i) the
Maturity Date and (ii) the date of payment of the Default Amount (as defined i n
Article III) pursuant to Section 1.6(a) or Article III, each in respect of the
remaining outstanding principal amount of this Note to convert all or any part
of the outstanding and unpaid principal amount of th is Note into fully paid and
non-asscssable shares of Common Stock, as such Common Stock exists on the Issue
Date, or any shares of capital stock or other securities of the Borrower into
which such Common Stock shall hereafter be changed or reclassified at the
conversion price (the "Conversion Price'') determind as provided herein (a
"Conversion"): provided, however, that in no event shall the Holder be entitled
to convert any portion of this Note in excess of that portion of this Note upon
conversin of which the sum of (1) the number of shares of Common Stock
beneficially owned by the Holder and its affiliates (other than shares of Common
Stock which may be deemed beneficially owned through the ownership of the
unconverted portion of the Notes or the unexcrcised r unconverted portion of any
other security of the Borrower subject to a limitation on conversion or exercise
analogous to the limitations contained herein) and (2) the number of shares of
Common Stock issuable upon the conversion of the portion of this Note with
respect to which the determination of this proviso is being made would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
outstanding shares of Common Stock. purposes of the provision to the immediately
preceding sentence, beneficial ownership shall be determined in accordance wit h
Section l3(d) of the Securities Exchange Act or 1934, as amended (the '"Exchange
Act"') and Regulations 13D-G thereunder except as otherwise provided in clause
(1) of such provision provided, further, however, that the limitations on
conversion may be waived by the Holder upon, at the election of the Holder, not
less than days· prior notice to the Borrower, and the provisions of the
conversion limitation shall continue to apply until such 61st day (or such later
date, as determined by the Holder. as may be specified in such notice of
waiver). The number of shares of Common Stock to be issued upon each conversion
of this Note shall be determined by dividing the Conversion Amount (as defined
below) by the applicable Conversion Price then in effect on the date specified
in the notice conversion, in the form attached hereto as Exhibit A (the "Notice
of Conversion'") delivered the Borrower by the Holder in accordance with Section
1.4 below; provided that the Notice Conversion is submitted by facsimile or
e-mail (or by other means resulting in, or reasonably expected to result in,
notice) to the Borrower before 6:00 p.m.. New York, New York time on such
conversion date (the·"Conversion Date"). The term ''Conversion Amount" means,
with respect to any conversion of this Note. the sum of (1) the principal amount
of this Note to be converted in such conversion plus (2) at the Holder's option,
accrued and unpaid interest, if a, on such principal amount at the interest
rates provided in this Note to the Conversion Date plus (3) at the Holder's
option. Default Interest if any, on the amounts referred to in the immediatly
preceding clauses (1) and/or (2) plus (4) at the Holder's option any amounts
owed to the Holder pursuant to Sections 1.3 and l .4(g) hereof.

 

 

 

 



1.2Conversion Price.

 

(a)                 Calculation of Conversion Price. The conversion price (the
Conversion Price") shall equal the Variable Conversion Price (as defined herein)
(subject to equitable adjustments for stock splits. stock dividends or rights
offerings by the Borrower relating to the Borrower's securities or the
securities or any subsidiary of the Borrower combinations. recapitialization,
reclassifications. extraordinary distributions and similar event). The "Variable
Conversion Price" shall mean 51% multiplied by the Market Price (as defined
herein) (representing a discount rate of 49%). "Market Price" means the average
of the lowest three (3) Trading Prices (as defined below) for the Common Stock
during the thirty (30) Trading Day period ending on the latest complete Trading
Day prior to the Conversion Date. "Trading Price"·means for any security as of
any date the closing bid price on the Over-the-Counter Bulletin Hoard or
applicable trading market (the ''OTCBB") as reported by a reliable reporting
service ("Reporting Service") designated by the Holder (i.e. Bloomberg) or, if
the OTCBB is not the principal trading market for such security the closing bid
price of such security on the principal securities exchange or trading market
where such security is listed or traded or if no closing bid price of such
security is available in any of the foregoing manners the average of the closing
bid prices of any market makers for such security that are listed in the ''pink
sheets" by the National Quotation Bureau. Inc. If the Trading Price cannot be
calculated for such security on such date in the manner provided above, the
Trading Price shall be the fair market value s mutually determined by the
Borrower and the holders of a majority in interest of the Notes being converted
for which the calculation of the Trading Price is required in order to determine
the Conversion Price of such Notes. "Trading Day'' shall mean any day on which
the Common Stock is tradable for any period on the OTCBB, or on the principal
securities exchange or other securities market on which the Common Stock is then
being traded.

 

(b)                 Conversion Price During Major Announcements. Notwithstanding
anything contained in Section 1.2(a) to the contrary. in the event the Borrower
(i) makes a public announcement that it intends to consolidate or merge with any
other corporation (other than a merger in which the Borrower is the surviving or
continuing corporation and its capital stock, is unchanged) or sell or transfer
all or substantially all or the assers or the Borrower or (ii) any person, group
or entity (including the Borrower) publicly announces a lender after to purchase
50% or more of the Borrower's Common Stock (or any other takeover scheme) (the
date of the announcement referred to in clause (i) or (ii) is here inafter
referred to as the Announcement Date), then the Conversion Price shall,
effective upon the Announcement Date and continuing through the Adjusted
Conversion Price Termination Date (as defined below) be equal to the lower of
(x) the Conversion Price which would have been applicable for a Conversion
occurring on the Announcement Date and (y) the Conversion Price that would
otherwise be in effect. From and after the Adjusted Conversion Price Termination
Date, the Conversion Price shall be determined as set forth in this Section
l.2(a). For purposes hereof Adjusted Conversion Price Termination Date"' shall
mean, with respect to any proposed transaction or tender offer or takeover
scheme) for which a public announcement as contemplated by this Section 1.2(b)
as been made the date upon which the Borrower (in the case of clause (i) above)
or the person, group or entity (in the case of clause (ii) above) consummates or
publicly announces the termination or abandonment of the proposed transaction or
tender after (or takeover scheme) which caused this Section 1.2(b) to become
operative.

 

1.3 Authorized Shares. The Borrower covenants that during the period the
conversion right exists, the Borrower will reserve from its authorized and
unissued Common Stock a sufficient number or shares, free from preemptive
rights, to provide for the issuance of Common Stock upon the full conversion of
this Note issued pursuant to the Purchase Agreement. The Borrower is required at
all times to have authorized and reserved five times the number of shares that
is actually issuable upon full conversion of the Note (based on the Conversion
Price of the Notes in effect from time to time)(the "Reserved Amount"'). The
Reserved Amount shall be increased from time to time in accordance with the
Borrower's obligations hereunder, the Borrower represents that upon issuance,
such shares will be duly and validly issued, fully paid and non-assessable. In
addition, if the Borrower shall issue any securities or make any change its
capital structure which would change the number or shares of Common Stock into
which Notes shall be convertible at the then current Conversion Price, the
Borrower shall at the same time make proper provision so that thereafter there
shall be a sufficient number or share of Common Stock authorized and reserved,
free from preemptive rights, for conversion of the outstanding Notes. The
Borrower (i) acknowledges that it has irrevocably instructed its transfer agent
to issue certificates for the Common Stock issuable upon conversion of this Note
and (ii) agrees that its issuance of this Note shall constitute full authority
to its officers and agents who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for shares of
Common Stock in accordance with the terms and conditions of this Note.

 

If at any time the Borrower does not maintain the Reserved Amount it will be
considered an Event of Default under Section 3.2 of the Note.

 

1.4 Method of Conversion.

 

(a)                 Mechanics of Conversion. Subject to Section 1.1, this Note
may be converted by the Holder in whole or in part at any time from time to time
after the Issue Date. By (A) submitting to the Borrower a Notice of Conversion
(by facsimile, e-mail or other reason means of co munication dispatched on the
Conversion Date prior to 6:00 p.m., New York, New York time) and (8) subject to
Section 1.4(b), surrendering this Note at the principal office of he Borrower.

 

(b)                 Surrender of Note Upon Conversion. Notwithstanding anything
to the contrary set forth herein, upon conversion or this Note in accordance
with the terms hereof, he Holder shall not be required to physically surrender
this Note to the Borrower unless the en ire unpaid principal amount of this Note
is so converted. The Holder and the Borrower shall maintain records showing the
principal amount so converted and the dates of such conversion, or shall use
such other method, reasonably satisfactory to the Holder and the Borrower, so as
no to require physical surrender of this Note upon each such conversion. In the
event of any dispuet or discrepancy, such records of the Borrower shall, prima
facie, be controlling and detenninativ in the absence of manifest error.
Notwithstanding the foregoing, if any port ion of this Note is converted as
aforesaid, the Holder may no transfer this Note unless the Holder first
physically surrenders this Note to the Borrower, whereupon the Borrower will
forthwith issue and deliver upon the order of the Holder a new Note of like
tenor, registered as the Holder (upon payment by the Holder of any applicable
transfer taxes) may request, representing in the aggregate the remaining unpaid
principal amount of this Note. The Holder and any assignee. by acceptance of
this Note, acknowledge and agree that, by reason of the provisions of this
paragraph , following conversion of a portion of this Note, the unpaid and
unconverted principal amount or this Note represented by this Note may be less
than the amount stated on the face hereof.

 

(c)                 Payment of Taxes. The Borrower shall not be required to pay
any tax which may be payable in respect of any transfer involved in the issue
and delivery of share of Common Stock or other securities or property on
conversion of this Note in a name other than that of the Holder (or in street
name), and the Borrower shall not be required to issue or deliver any such
shares or other securities or property unless and until the person or persons
(other than the Holder or the custodian in whose street name such shares are to
be held for the Holders account) requesting the issuance thereof shall have paid
to the Borrower the amount of any such tax or shall have established to the
satisfaction of the Borrower that such tax has been paid.

 



2

 

 



(d)                 Delivery of Common Stock Upon Conversion. Upon receipt by he
Borrower from the Holder of a facsimile transmission or e-mail (or other
reasonable means of communication) of a Notice of Conversion meeting the
requirements for conversion as provided in this Section 1.4. the Borrower shall
issue and deliver or cause to be issued and delivered to or upon the order of
the Holder certificates for the Common Stock issuable upon such conversion
within three (3) business days after such receipt (the Deadline) (and. solely in
the case f con version or the entire unpaid principal amount hereto surrender of
this Note) in accordance with the terms hereof and the Purchase Agreement.

 

(e)                 Obligation of Borrower to Deliver Common Stock. Upon receipt
by the Borrower of a Notice of Conversion, the Holder shall be deemed to be the
holder of record of the Common Stock issuable upon such conversion. the
outstanding principal amount and the amount of accrued and unpaid interest on
this Note shall be reduced to reflect such conversion, and unless the Borrower
defaults on its obligations under this Article I, all rights with respect to the
portion of this Note being so converted shall forthwith terminate except the
right to recevied the Common Stock or other securities, cash or other asset, as
herein provided on such conversion. If the Holder shall have given a Notice or
Conversion as provided herein, the Borrower’s obligation to issue and deliver
the certificates for Common Stock shall be absolute and unconditional,
irrespective of the absence of any action by the Holder to enforce the same any
waiver or consent with respect to any provision thereof: the recovery of any
judgment against any person or any action to enforce the same, any failure or
delay in the enforcement of any other obligation or the Borrower to the holder
of record, or any setoff, counterclaim, recoupment, limitation or termination,
or any breach or alleged breach by the Holder of any obligation to the Borrower,
and irrespective of any other circumstance which might otherwise limit such
obligation of the Borrower to the Holder in connection with such conversion. The
Conversion Date specified in the Notice of Conversion shall be the Conversion
Date so longs the Notice of Conversion is received by the Borrower before 6:00
p.m. New York, New York time, on such date.

 

(f)                  Delivery of Common Stock by Electronic Transfer. In lieu of
delivering physical certificates representing the Common Stock issuable upon
conversion provided the Borrower is participating in the Depository Trust
Company ("DTC') Fast Automated Securities Transfer ("FAST") program upon request
of the Holder and its compliance with the provisions contained in Section 1.1
and in this Section 1.4 the Borrower shall use its best efforts to cause its
transfer agent to electronically transmit the Common Stcok issuable upon
conversion to the Holder by crediting the account of Holder’s "Prime Broker"
with DTC through its Deposit Withdrawal Agent Commission ("DWAC") system.

 

(g)                 Failure to Deliver Common Stock Prior to Deadline. Without
in any way limiting the Holder's right to pursue other remedies. including
actual damages an or equitable relief the parties agree that if delivery of the
Common Stock issuable upon conversion or this Note is not delivered by the
Deadline (other than a failure due to the circumstanes described in Section 1.3
above, which failure shall be governed by such Section) the Borrower shall pay
to the Holder $2,000 per day in cash, for each day beyond the Deadline that the
Borrower fails 10 deliver such Common Stock. Such cash amount shall be paid to
Holder by the fifth day of the month following the month in which it has accrued
or at the option of the Holder (by written notice to the Borrower by the first
day of the month following the month in which it has accrued), shall be added to
the principal amount of this Note, in which event interests shall accrue thereon
in accordance with the terms or·this Note and such additional principal amount
shall be convertible into Common Stock in accordance with the terms of this
Note. The Borrower agrees that the right to convert is a valuable right to the
Holder. The damages result g from a failure attempt to frustrate. interference
with such conversion right are difficult if ot im possible to qualify.
Accordingly the parties acknowledge that the liquidated damages provision
contained in this Section l.4(g) are justified.

 

1.5 Concerning the Shares. The shares of Common Stock issuable upon conversion
of this Note may not be sold or transferred unless (i) such shares are sold
pursuant an effective registration statement under the Act or (ii) the Borrower
or its transfer agents have been furnished with an opinion of counsel (which
opinion shall be in form substance and scope customary for opinions of counsel
in comparable transactions) to the effect that the shares to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration or (iii) such shares are sold or transferred pursuant to Rule 144
under the Act ( a successor rule) ("'Rule l44") or (iv) such shares arc
transferred to an "affiliate" (as defined in Rule l44) of the Borrower who
agrees to sell or otherwise transfer the shares only in accordance with this
Section 1.5 and who is an Accredited Investor (as defined in the Purchase
Agreement). Except as otherwise provided in the Purchase Agreement (and subject
to the removal provisions set forth below), until such time as the shares of
Common Stock issuable upon conversion of this Note have been registered under
the Act or otherwise may be sold pursuant to Rule 144 without any restriction as
to the number of securities as of a particular date that can then be immediatly
sold each certificate for shares of Common Stock issuable upon conversion of
this Note that as not been so included in an effective registration statement or
that has not been sold pursuant to an effective registration statement or an
exemption that permits removal of the legend, shall b ar a legend substantially
in the following form as appropriate:

 

"NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WllICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGE IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES."

 

The legend set forth above shall be removed and the Borrower shall issue to the
Holder a new certificate therefore free of any transfer legend if (i) the
Borrower or its transfer agent shall have received an opinion of counsel, in
form substance and scope customary or opinions of counsel in com parable
transactions. to the effect that a pubI ic sale or transfer of such Common Stock
may be made without registration under the Act, which opinion shall be accepted
by the Company so that the sale or transfer is effected or (ii) in the case of
the Common Stock issuable upon conversion of th is Note such security is
registered for sale by the Holder under an effective registration statement
filed under the Act or otherwise may be sold pursuant to Rule 144 without any
restriction as to the number of securities as of a particular date that can the
be immediately sold. In the event that the Company does not accept the opinion
of cour el provided by the Holder with respect to the transfer of Securities
pursuant to an exemption from registration, such as Rule 144 or Regulation S. at
the Deadline, it will be considered an Even of Default pursuant to Section 3.2
of the Note.

 

3

 

 



1.6                Effect of Certain Events.

 

(a)                  Effect of Merger. Consolidation. Etc. At the option of the
Holder, he sale, conveyance or disposition of all or substantially all of the
assets of the Borrower the effectuation by the Borrower of a transaction or
series of related transactions i n which more than 50% or the voting power of
the Borrower is disposed of, or the consolidation. merger or o er business
combination of the Borrower with or into any other Person (as defined below) or
Persons when the Borrower is not the survivor shall either: (i) be deemed to be
an Even of Default (as defined in Article III) pursuant to which the Borrower
shall be required to pay to he Holder upon the consummation of and as a
condition to such transaction an amount equal to he Default Amount (as defined
in Article III) or (ii) be treated pursuant to Section 1.6(b) hereof "Person"
shall mean any individual, corporation limited liability company partnership
association trust or other entity or organization.

 

(b)                  Adjustment Due to Merger. Consolidation, Etc. If, at any
time when this Note is issued and outstanding and prior to conversion of all of
the Notes, there shall be any merger. Consolidation, exchange of shares,
recapitalization, reorganization, or other simliar event. as a result of which
shares or Common Stock of the Borrower shall be changed into he same or a
different number of shares of another class or classes of stock or securities of
he Borrower or another entity, or in case of' any sale or conveyance of all or
substantially all or he assets or the Borrower other than in connection with a
plan of' complete liquidation of the Borrower. then the Holder of' this Note
shall thereafter have the right to receive upon conversion of this Note, upon
the basis and upon the terms and conditions specified herein and in lieu of he
shares of Common Stock immediately theretofore issuable upon conversion, such
stock, securities or assets which the Holder would have been entitled to receive
in such transaction had this Note been converted in full immediately prior to
such transaction (without regard to any limitations on conversion set forth
herein). and in any such case appropriate provisions shall be made with respect
lo the rights and interests of the Holder or this Note to the end that the
provisions hereof (including. without limitation provisions for adjustment of
the Conversion Price and of the number of shares issuable upon conversion of the
Note) shall thereafter be applicable as nearly as may be practicable in relation
to any securities or assets thereafter deliverable upon the conversion hereof.
The Borrower shall not affect any transaction described in this Section 1.6(b)
unless (a) it first gives to the extent practicable thirty (30) days prior
written notice (but in any event at least fifteen (15) days prior written
notice) or the record date or the special meeting of shareholders to approve, or
if there is no such record date, the consummation of such merger consolidation
exchange of share recapitalization reorganization or other similar event or sale
of assets (during which time the Holder shall be entitled to convert this Note)
and (b) the resulting successor or acquiring entity (if not the Borrower)
assumes by written instrument the obligations of this Section 1.6(b). The above
provisions shall similarly apply to successive consolidations mergers sales
transfers or share exchanges.

 

(c)                   Adjustment Due to Distribution. If the Borrower shall
declare or make any distribution of its assets (or rights to acquire its assets)
to holders of Common Stock as a dividend stock repurchase by way of return of
capital or otherwise (including any dividend or distribution to the Borrower's
shareholders in cash or shares (or rights to acquire shares) of capital stock or
a subsidiary (i.e., a spin-off)) (a '"Distribution) then the Holdcr of this Note
shall be entitled, upon any conversion or this Note after the date of record for
determinig shareholders entitled to such Distribution, to receive the amount or
such assets which would have been payable to the Holder with respect to the
shares or Common Stock issuable upon such conversion had such Holder been the
holder or such shares of Common Stock on the record date for the determination
of shareholders entitled to such Distribution.

 

(d)                  Adjustment Due to Dilutive Issuance. If, at any time when
any Notes are issued and outstanding the Borrower issues or sells, or in
accordance with this Section 1.6 (d) hereof is deemed to have issued or sold,
any shares of Common Stock for no consideration or or a consideration per share
(before deduction of reasonable expenses or commissions or underwriting discount
or allowances in connection therewith) less than the Conversion Price in effect
on the date or such issuance (or deemed issuance) of such shares of Common
Stock, (a "Dilutive Issuance"), then immediately upon the Dilutive Issuance the
Conversion Price will be reduced to the amount of the consideration per share
received by the Borrower in such Dilutive Issuance.

 

The Borrower shall be deemed to have issued or sold shares of Common Stock if
the Borrower in any manner issues or grants any warrants, rights or options (not
including employee stock option plans), whether or not immediately exercisable
to subscribe or or to purchase Common Stock or other securities convertible into
or exchangeable for Common Stock ('"Convertible Securities'') (such warrants
rights and options to purchase Common Stock or Convertible Securities are
hereinafter referred to as "Options'') and the price per share for which Common
Stock is issuable upon the exercise of such Options is less than the Conversion
Price then in effect, then the Conversion Price shall be equal to such price per
share. For purposes of the preceding sentence, the 'price per share for which
Common Stock is issuable upon the exercise of such Options'' is determined by
dividing (i) the total amount, if any, received or receivable by the Borrower as
considerat ion for the issuance or granting of all such Options plus the minimum
aggregate amount of additional consideration, if any payable to the Borrower
upon the exercise of all such Options plus in the case or Convertible Securities
issuable upon the exercise of such Options, the minimum aggregate amount of
additional consideration payable upon the conversion or exchange thereof at the
time such Convertible Securities first become convertible or exchangeable by
(ii) the maximum total number of shares of Common Stock issuable upon the
exercise of all such Options (assuming full conversion of Convertible Securities
if applicable). No further adjustment to the Conversion Price will be made upon
the actual issuance of such Common Stock upon the exercise or such Options or
upon the conversion or exchange or Convertible Securities issuable upon exercise
of such Options.

 

Additionally, the Borrower shall be deemed to have issued or sold shares of
Common Stock if the Borrower in any manner issues or sells any Convertible
Securities, whether or not immediately convertible (other than where the same
are issuable upon the exercise of Options) and the price per share for which
Common Stock is issuable upon such conversion or exchange is less than the
Conversion Price then in effect, then the Conversion Price shall be equal to
such price per share. For the purposes or the preceding sentence, the·"price per
share for which Common Stock is issuable upon such conversion or exchange" is
determined by dividing (i) the total amount, if any received or receivable by
the Borrowers consideration for the issuance or sale of all such Convertible
Securities plus the minimum aggregate amount of additional consideration, if any
payable to the Borrower upon the conversion or exchange thereof at the time such
Converitble Securities first become convertible or exchangeable by (ii) the
maximum total number of shares or Common Stock issuable upon the conversion or
exchange of all such Convertible Securities. No further adjustment to the
Conversion Price will be made upon the actual issuance of such Common Stock upon
conversion or exchange of such Convertible Securities.

 

(e)                   Purchase Rights. It: at any time when any Notes are issued
and outstanding the Borrower issues any convertible securities or rights to
purchase stock, warrant, securities or other property (the Purchase Rights'')
pro rata to the record holders of any class of Common Stock. then the Holder of
this Note will be entitled to acquire, upon the l applicable to such Purchase
Rights, the aggregate Purchase Rights which such Holder could have acquired if
such Holder had held the number of shares of Common Stock acquirable upon
complete conversion of this Note (without regard to any limitations on
conversion contained herein) immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights or, if no such
record is taken, the date as of which the record holder of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.



4

 

 

 

(f)                   Notice of Adjustments. Upon the occurrence of each
adjustment readjustment of the Conversion Price as a result of the events
described in this Section 1.6, Borrower at its expense, shall promptly compute
such adjustment or readjustment and pre and furnish to the Holder a certificate
setting setting such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based. The Borrower shall, upon
the written request at any time or the Holder, furnish to such Holder a like
certificate setting forth (i) such adjustment or readjustment (ii) the
Conversion Price at the time in effect and (iii) the number of shares of Common
Stock and the amount, if any, of other securities or property which at the time
would be received upon conversion of the Note.

 

1.7 Trading Market Limitations. Unless permitted by the applicable rules and
regulations of the principal securities market on which the Common Stock is then
listed or traded, in no event shall the Borrower issue upon conversion of or
otherwise pursuant to is Note and the other Notes issued pursuant to the
Purchase Agreement more than the maximum number of shares of Common Stock that
the Borrower can issue pursuant to any rule of the principal United States
securities market on which the Common Stock is then traded (the "Maximum Share
Amount"), which shall be 4.99% of the total shares outstanding on the Closing
Date (as defined in the Purchase Agreement), subject to equitable adjustment
from time to time for stock split stock dividends, combinations, capital
reorganizations and similar events relating to the Common Stock occurring after
the date hereof. Once the Maximum Share Amount as been issued, if the Borrower
fails to eliminate any prohibitions under applicable law or the rules or
regulations of any stock exchange interdealer quotation system or other
self-regulatory organization with jurisdiction over the Borrower or any of its
securities on the Borrower's ability to issue shares of Common Stock in excess
or the Maximum Share Amount in lieu of any furthter right to convert this Note
this will be considered an Event or Default under Section 3.3 of the Note.

 

1.8 Status as Shareholder. Upon submission of a Notice of Conversion by a
Holder, (i) the shares covered thereby (other than the shares, if any, which
cannot be issued because their issuance would exceed such Holder's allocated
portion of the Reserved Amount or Maximum Share Amount) shall be deemed
converted into shares of Common Stock and (ii) e Holder’s rights as a Holder of
such converted portion of this Note shall cease and terminate, excepting only
the right to receive certificates for such shares of Common Stock and to any
remedies provided herein or otherwise available at law or in equity to such
Holder because of a failure by the Borrower to comply with the terms of this
Note. Notwithstanding the foregoing, if a Holder has not received certificates
for all shares of Common Stock prior to the tenth (10th) business day after the
expiration of the Deadline with respect to a conversion of any portion of this
Note for any reason, then (unless the Holder otherwise elects to retain its
status as a holder of Common Stock by so notifying the Borrower) the Holder
shall regain the rights of a Holder of this Note with respect to such
unconverted portions of this Note and the Borrower shall, as so as practicable,
return such unconverted Note to the Holder or, if the Note has not be
surrendered, adjust its records to reflect that such portion of this Note has
not been converted all cases. the Holder shall retain all of its rights and
remedies (including, without limitation, the right to receive Conversion Default
Payments pursuant to Section 1.3 to the extent require thereby for such
Conversion Default and any subsequent Conversion Default and (ii) the right have
the Conversion Price with respect to subsequent conversions determined in
accordance with Section 1.3) for the Borrower's failure to convert this Note.

 

1.9 Prepayment, Notwithstanding anything to the contrary contained in this Note
at any time during the period beginning on the Issue Date and ending on the date
which is ninety (90) days following the Issue Date, the Borrower shall have the
right, exercisable on not less than three (3) Trading Days prior written notice
to the Holder of the Note to prepay the outstanding Note (principal and accrued
interest), in full, in accordance with this Section 1.9. Any notice of
prepayment hereunder (an "Optional Prepayment Notice'") shall be delivered to
the Holder of the Note at its registered addresses and shall state: (1) that the
Borrower is exercising its right to prepay the Note, and (2) the date of
prepayment which shall be not more than three (3) Trading Days from the date of
the Optional Prepayment Notice. On the date fixed for prepayment (the·”Optional
Prepayment Date''), the Borrower shall make payment of the Optional Prepayment
Amount (as defined below) to or upon the order of the Holder as specified by the
Holder in writing to the Borrower at least one (1) business day prior to the
Optional Prepayment Date. If the Borrower exercises its right to prepay the
Note, the Borrower shall make payment to the Holder of an amount in cash (the
“Optional Prepayment Amount") equal to 135%, multiplied by the sum of: (w) the
then outstanding principal amount of this Note plus (x) accrued and unpaid
interest on the unpaid principal amount of this Note to the Optional Prepayment
Date plus (y) Default Interest, if any, on the amounts referred to in clauses
(w) and (x) plus (z) any amounts owed to the Holder pursuant to Sections 1.3 and
1.4(g) hereof. If the Borrower delivers an Optional Prepayment Notice and fails
to pay the Optional Prepayment Amount due lo the Holder of the Note within two
(2) business days following the Optional Prepayment Date, the Borrower shall
forever forfeit its right to prepay the Note pursuant to this Section 1.9.

 

Notwithstanding anything to the contrary contained in this Note, at any time
during the period beginning on the date which is ninety-one (91) days following
the Issue Date and ending on the date which is one hundred twenty (120) days
following the Issue Date, the Borrower shall have the right, exercisable on not
less than three (3) Trading Days prior written notice to the Holder of the Note
to prepay the outstanding Note (principal and accrued interest), in full, in
accordance with this Section 1.9. Any Optional Prepayment Notice shall be
delivered to the Holder of the Note at its registered addresses and shall state:
(1) that the Borrower is exercising its right to prepay the Note, and (2) the
date of prepayment which shall be not more than three (3) Trading Days from the
date of the Optional Prepayment Notice. On the Optional Prepayment Date, the
Borrower shall make payment of the Second Optional Prepayment

 

Amount (as defined below) to or upon the order of the Holder as specified by the
Holder in writing to the Borrower at least one (1) business day prior to the
Optional Prepayment Date. If the Borrower exercises its right to prepay the
Note, the Borrower shall make payment to the Holder of an amount in cash (the
“Second Optional Prepayment Amount”) equal to 145%, multiplied by the sum of:
(w) the then outstanding principal amount of this Note plus (x) accrued and
unpaid interest on the unpaid principal amount of this Note to the Optional
Prepayment Date plus (y) Default Interest, if any, on the amounts referred to in
clauses (w) and (x) plus (z) any amounts owed to the Holder pursuant to Sections
1.3 and 1.4(g) hereof. If the Borrower delivers an Optional Prepayment Notice
and fails to pay the Second Optional Prepayment Amount due to the Holder of the
Note within two (2) business days following the Optional Prepayment Date, the
Borrower shall forever forfeit its right to prepay the Note pursuant to this
Section 1.9.

 

Notwithstanding anything to the contrary contained in this Note, at any time
during the period beginning on the date which is one hundred twenty-one (121)
days following the Issue Date and ending on the date which is one hundred eighty
(180) days following the Issue Date, the Borrower shall have the right,
exercisable on not less than three (3) Trading Days prior written notice to the
Holder of the Note to prepay the outstanding Note (principal and accrued
interest), in full, in accordance with this Section 1.9. Any Optional Prepayment
Notice shall be delivered to the Holder of the Note at its registered addresses
and shall state: (1) that the Borrower is exercising its right to prepay the
Note, and (2) the date of prepayment which shall be not more than three (3)
Trading Days from the date of the Optional Prepayment Notice. On the Optional
Prepayment Date, the Borrower shall make payment of the Third Optional
Prepayment Amount (as defined below) to or upon the order of the Holder as
specified by the Holder in writing to the Borrower at least one (1) business day
prior to the Optional Prepayment Date. If the Borrower exercises its right to
prepay the Note, the Borrower shall make payment to the Holder of an amount in
cash (the “Third Optional Prepayment Amount") equal to 150%, multiplied by the
sum of: (w) the then outstanding principal amount of this Note plus (x) accrued
and unpaid interest on the unpaid principal amount of this Note to the Optional
Prepayment Date plus (y) Default Interest, if any, on the amounts referred to in
clauses (w) and (x) plus (z) any amounts owed to the Holder pursuant to Sections
1.3 and 1.4(g) hereof. If the Borrower delivers an Optional Prepayment Notice
and fails to pay the Third Optional Prepayment Amount due to the Holder of the
Note within two (2) business days following the Optional Prepayment Date, the
Borrower shall forever forfeit its right to prepay the Note pursuant to this
Section 1.9.

 

After the expiration of one hundred eighty (180) following the date or the Note,
the Borrower shall have no right of prepayment.

 



5

 



 







ARTICLE II. CERTAIN COVENANTS

 

2.                                           2.1 Distributions on Capital Stock.
So long as the Borrower shall have any obligation under this Note, the Borrower
shall not without the Holder's written consent (a) pay, declare or set apart for
such payment, any dividend or other distribution (whether in cash, property or
other securiries) on shares of capital stock other than dividends on shares of
Common Stock solely in the form or additional shares or Common Stock or (b)
directly or indirectly or through any subsidiary make any other payment or
distribution in respect of its capital stock except for distributions pursuant
to any shareholders·rights plan which is approved by a majority of the
Borrower's disinterested directors.

 

2.2 Restriction on Stock Repurchases. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not without the Holder’s written
consent redeem, repurchase or otherwise acquire (whether for cash or in exchange
for property or other securities or otherwise) in any one transaction or series
of related transactions any shares of capital stock of the Borrower or any
warrants, rights or options to purchase or acquire any such shares.

 



2.3 Borrowings. So long as the Borrower shall have any obligation under this
Note, the Borrower shall not, without the Holder's written consent, create,
incur, assume guarantee, endorse, contingently agree to purchase or otherwise
become liable upon the obligation of any person, firm, partnership , joint
venture or corporation, except by the endorsement of negotiable instruments for
deposit or collection, or suffer to exist any liability for borrowed money,
except (a) borrowings in existence or committed on the date hereof and of which
the Borrower has informed Holder in writing prior to the date hereof, (b)
indebtedness to trade creditors or financial institutions incurred in the
ordinary course of business or (c) borrowings, the proceeds of which shall be
used to repay this Note .

 

2.4 Sale of Assets. So long as the Borrower shall have any obligation under this
Note, the Borrower shall not, without the Holder's written consent, sell, lease
or otherwise dispose of any significant portion of its assets outside the
ordinary course of business. Any consent to the disposition of any assets may be
conditioned on a specified use of the proceeds of disposition.

 

2.5 Advances and Loans. So long as the Borrower shall have any obligation under
this Note, the Borrower shall not, without the Holder's written consent, lend
money, give credit or make advances to any person , firm, joint venture or
corporation, including, without limitation, officers, directors, employees,
subsidiaries and affiliates of the Borrower, except loans, credits or advances
(a) in existence or committed on the date hereof and which the Borrower has
informed Holder in writing prior to the date hereof, (b) made in the ordinary
course of business or (c) not in excess of $100,000.

 

ARTICLE III. EVENTS OF DEFAULT

 

If any of the following events of default (each, an "Event of Default") shall
occur:

 

3.1 Failure to Pay Principal or Interest. The Borrower fails to pay the
principal hereof or interest thereon when due on this Note, whether at maturity,
upon acceleration or otherwise.

 

3.2 Conversion and the Shares. The Borrower fails to issue shares of Common
Stock to the Holder (or announces or threatens in writing that it will not honor
its obligation to do so) upon exercise by the Holder of the conversion rights of
the Holder in accordance with the terms of this Note, fails to transfer or cause
its transfer agent to transfer (issue) (electronically or in certificated form)
any certificate for shares of Common Stock issued to the Holder upon conversion
of or otherwise pursuant to this Note as and when required by this Note, the
Borrower directs its transfer agent not to transfer or delays, impairs , and/or
hinders its transfer agent in transferring (or issuing) (electronically or in
certificated form) any certificate for shares of Common Stock to be issued to
the Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note, or fails to remove (or directs its transfer agent not to
remove or impairs, delays, and/or hinders its transfer agent from removing) any
restrictive legend (or to withdraw any stop transfer instructions in respect
thereof) on any certificate for any shares of Common Stock issued to the Holder
upon conversion of or otherwise pursuant to this Note as and when required by
this Note (or makes any written announcement , statement or threat that it does
not intend to honor the obligations described in this paragraph) and any such
failure shall continue uncured (or any written announcement, statement or threat
not to honor its obligations shall not be rescinded in writing) for three (3)
business days after the Holder shall have delivered a Notice of Conversion . It
is an obligation of the Borrower to remain current in its obligations to its
transfer agent. It shall be an event of default of this Note, if a conversion of
this Note is delayed, hindered or frustrated due to a balance owed by the
Borrower to its transfer agent. If at the option of the Holder, the Holder
advances any funds to the Borrower's transfer agent in order to process a
conversion, such advanced funds shall be paid by the Borrower to the Holder
within forty eight (48) hour s of a demand from the Holder.

 

3.3 Breach of Covenants. The Borrower breaches any material covenant or other
material term or condition contained in this Note and any collateral documents
including but not limited to the Purchase Agreement and such breach continues
for a period of ten (I0) days after written notice thereof to the Borrower from
the Holder.

 

3.4 Breach of Representations and Warranties. Any representation or warranty of
the Borrower made herein or in any agreement, statement or certificate given in
writing pursuant hereto or in connection herewith (including, without
limitation, the Purchase Agreement), shall be false or misleading in any
material respect when made and the breach of which has (or with the passage of
time will have) a material adverse effect on the rights of the Holder with
respect to this Note or the Purchase Agreement.

 

3.5 Receiver or Trustee. The Borrower or any subsidiary of the Borrower shall
make an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business, or such a receiver or trustee shall otherwise be
appointed.

 

3.6 Judgments. Any money judgment, writ or similar process shall be entered or
filed against the Borrower or any subsidiary of the Borrower or any of its
property or other assets for more than $50,000, and shall remain unvacated,
unbonded or unstayed for a period of twenty (20) days unless otherwise consented
to by the Holder, which consent will not be unreasonably withheld.

 

3.7 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings, voluntary or involuntary, for relief under any
bankruptcy law or any law for the relief of debtors shall be instituted by or
against the Borrower or any subsidiary of the Borrower.

 

6

 

 



3.8 Delisting of Common Stock. The Borrower shall fail to maintain the listing
of the Common Stock on at least one of the OTCBB or an equivalent replacement
exchange, the Nasdaq National Market, the Nasdaq Small Cap Market, the New York
Stock Exchange, or the American Stock Exchange.

 

3.9 Failure to Comply with the Exchange Act. The Borrower shall fail to comply
with the reporting requirements of the Exchange Act; and/or the Borrower shall
cease to be subject to the reporting requirement s of the Exchange Act.

 

3.10 Liquidation. Any dissolution, liquidation, or winding up of Borrower or any
substantial portion of its business.

 

3.11 Cessation of Operations. Any cessation of operations by Borrower or
Borrower admits it is otherwise generally unable to pay its debts as such debts
become due, provided, however, that any disclosure of the Borrower's ability to
continue as a "going concern" shall not be an admission that the Borrower cannot
pay its debts as they become due.

 

3.12 Maintenance of Assets. The failure by Borrower to maintain any material
intellectual property rights, personal, real property or other assets which are
necessary to conduct its business (whether now or in the future).

 

3.13 Financial Statement Restatement. The restatement of any financial
statements filed by the Borrower with the SEC for any date or period from two
years prior to the Issue Date of this Note and until this Note is no longer
outstanding, if the result of such restatement would, by comparison to the
unrestated financial statement, have constituted a material adverse effect on
the rights of the Holder with respect to this Note or the Purchase Agreement.

 

3.14 Reverse Splits. The Borrower effectuates a reverse split of its Common
Stock without twenty (20) days prior written notice to the Holder.



 

3.15 Replacement of Transfer Agent. In the event that the Borrower propose s to
replace its transfer agent, the Borrower fails to provide, prior to the
effective date of such replacement, a fully executed Irrevocable Transfer Agent
Instructions in a form as initially delivered pursuant to the Purchase Agreement
(including but not limited to the provision to irrevocably reserve shares of
Common Stock in the Reserved Amount) signed by the successor transfer agent to
Borrower and the Borrower.



3.16 Cross-Default. Notwithstanding anything to the contrary contained in this
Note or the other related or companion documents , a breach or default by the
Borrower of any covenant or other term or condition contained in any of the
Other Agreement s, after the passage of all applicable notice and cure or grace
periods, shall, at the option of the Holder, be considered a default under this
Note and the Other Agreements, in which event the Holder shall be entitled (but
in no event required) to apply all rights and remedies of the Holder under the
terms of this Note and the Other Agreements by reason of a default under said
Other Agreement or hereunder. "Other Agreements" means, collectively, all
agreements and instruments between , among or by: (1) the Borrower, and, or for
the benefit of, (2) the Holder and any affiliate of the Holder, including,
without limitation , promissory notes; provided, however, the term "Other
Agreements" shall not include the related or companion documents to this Note.
Each of the loan transactions will be cross-defaulted with each other loan
transaction and with all other existing and future debt of Borrower to the
Holder.

 

Upon the occurrence and during the continuation of any Event of Default
specified in Section 3.1 (solely with respect to failure to pay the principal
hereof or interest thereon when due at the Maturity Date), the Note shall become
immediately due and payable and the Borrower shall pay to the Holder, in full
satisfaction of its obligations hereunder, an amount equal to the Default Sum
(as defined herein). UPON THE OCCURRENCE AND DURING THE CONTINUATION OF ANY
EVENT OF DEFAULT SPECIFIED TN SECTION 3.2, THE NOTE SHALL BECOME IMMEDIATELY DUE
AND PAYABLE AND THE BORROWER SHALL PAY TO THE HOLDER , IN FULL SATISFACTION OF
ITS OBLIGATIONS HEREUNDER, AN AMOUNT EQUAL TO: (Y) THE DEFAULT SUM (AS DEFINED
HEREIN); MULTIPLIED BY (Z) TWO (2). Upon the occurrence and during the
continuation of any Event of Default specified in Sections 3.1 (solely with
respect to failure to pay the principal hereof or interest thereon when due on
this Note upon a Trading Market Prepayment Event pursuant to Section 1.7 or upon
acceleration) , 3.3, 3.4, 3.6, 3.8, 3.9, 3.11, 3.12, 3.13, 3.14, and/or 3. 15
exercisable through the delivery of written notice to the Borrower by such
Holders (the "Default Notice"), and upon the occurrence of an Event of Default
specified the remaining sections of Articles III (other than failure to pay the
principal hereof or interest thereon at the Maturity Date specified in Section
3,1 hereof), the Note shall become immediately due and payable and the Borrower
shall pay to the Holder, in full satisfaction of its obligations hereunder, an
amount equal to the greater of (i) 150% times the sum of (w) the then
outstanding principal amount of this Note plus (x) accrued and unpaid interest
on the unpaid principal amount of this Note to the date of payment (the
"Mandatory Prepayment Date") plus (y) Default Interest, if any, on the amounts
referred to in clauses (w) and/or (x) plus (z) any amounts owed to the Holder
pursuant to Sections 1 .3 and 1.4(g) hereof (the then outstanding principal
amount of this Note to the date of payment plus the amounts referred to in
clauses (x), (y) and (z) shall collectively be known as the "Default Sum") or
(ii) the "parity value" of the Default Sum to be prepaid, where parity value
means (a) the highest number of shares of Common Stock issuable upon conversion
of or otherwise pursuant to such Default Sum in accordance with Article I,
treating the Trading Day immediately preceding the Mandatory Prepayment Date as
the "Conversion Date" for purposes of determining the lowest applicable
Conversion Price, unless the Default Event arises as a result of a breach in
respect of a specific Conversion Date in which case such Conversion Date shall
be the Conversion Date), multiplied by (b) the highest Closing Price for the
Common Stock during the period beginning on the date of first occurrence of the
Event of Default and ending one day prior to the Mandatory Prepayment Date (the
"Default Amount") and all other amounts payable hereunder shall immediately
become due and payable, all without demand, presentment or notice , all of which
hereby are expressly waived, together with all costs, including , without
limitation, legal fees and expenses, of collection, and the Holder shall be
entitled to exercise all other rights and remedies available at law or in
equity.

 

If the Borrower fails to pay the Default Amount within five (5) business days of
written notice that such amount is due and payable, then the Holder shall have
the right at any time, so long as the Borrower remains in default (and so long
and to the extent that there are sufficient authorized shares), to require the
Borrower, upon written notice , to immediately issue, in lieu of the Default
Amount , the number of shares of Common Stock of the Borrower equal to the
Default Amount divided by the Conversion Price then in effect.

7

 



 

ARTICLE IV. MISCELLANEOUS

 

4.1 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

4.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein , shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested , postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:

 

If to the Borrower, to:   IDS INDUSTRIES, INC. (f/k/a/ IDS Solar Technologies,
Inc.) 533 Birch Street Lake Elsinore, CA 92530 Attn: SCOTT PLANTINGA, Chief
Executive Officer facsimile:   With a copy by fax only to (which copy shall not
constitute notice):   [enter name of law firm] Attn: [attorney name] [enter
address line 1] [enter city, state, zip] facsimile: [enter fax number]   If to
the Holder:   KBM WORLDWIDE, INC. 80 Cuttermill Road - Suite 207 Great Neck, NY.
11021 Attn:Seth Kramer , President email: info@kbmworkdwide.com   With a copy by
fax only to (which copy shall not constitute notice):   Naidich Wurman Birbaum &
Maday, LLP Att: Bernard S. Feldman, Esq. facsimile: 516-466-3555

 

8

 



4.3 Amendments. This Note and any provision hereof may only be amended by an
instrument in writing signed by the Borrower and the Holder. The term "Note" and
all reference thereto, as used throughout this instrument , shall mean this
instrument (and the other Notes issued pursuant to the Purchase Agreement) as
originally executed, or if later amended or supplemented , then as so am ended
or supplemented.

 

4.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to be the benefit of the Holder and its
successors and assigns. Each transferee of this Note must be an "accredited
investor" (as defined in Rule 501 (a) of the 1933 Act). Notwithstanding anything
in this Note to the contrary, this Note may be pledged as collateral in
connection with a bona fide margin account or other lending arrangement.

 

4.5 Cost of Collection. If default is made in the payment of this Note, the
Borrower shall pay the Holder hereof costs of collection, including reasonable
attorneys' fees.

 

4.6 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York without regard to principles of conflicts
of laws. Any action brought by either party against the other concerning the
transactions contemplated by this Note shall be brought only in the state courts
of New York or in the federal courts located in the state and county of Nassau.
The parties to this Note hereby irrevocably waive any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens. The
Borrower and Holder waive trial by jury. The prevailing party shall be entitled
to recover from the other party its reasonable attorney's fees and costs. In the
event that any provision of this Note or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement. Each party hereby irrevocably waives
personal service of process and consents to process being served in any suit,
action or proceeding in connection with this Agreement or any other Transaction
Document by mailing a copy thereof via registered or certified mail or overnight
delivery (with evidence of delivery) to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
other manner permitted by law.

 

4.7 Certain Amounts. Whenever pursuant to this Note the Borrower is required to
pay an amount in excess of the outstanding principal amount (or the portion
thereof required to be paid at that time) plus accrued and unpaid interest plus
Default Interest on such interest, the Borrower and the Holder agree that the
actual damages to the Holder from the receipt of cash payment on this Note may
be difficult to determine and the amount to be so paid by the Borrower
represents stipulated damages and not a penalty and is intended to compensate
the Holder in part for loss of the opportunity to convert this Note and to earn
a return from the sale of shares of Common Stock acquired upon conversion of
this Note at a price in excess of the price paid for such shares pursuant to
this Note. The Borrower and the Holder hereby agree that such amount of
stipulated damages is not plainly disproportion ate to the possible loss to the
Holder from the receipt of a cash payment without the opportunity to convert
this Note into shares of Common Stock.

 

4.8 Purchase Agreement. By its acceptance of this Note, each party agrees to be
bound by the applicable terms of the Purchase Agreement.

 

4.9 Notice of Corporate Events. Except as otherwise provided below, the Holder
of this Note shall have no rights as a Holder of Common Stock unless and only to
the extent that it converts this Note into Common Stock. The Borrower shall
provide the Holder with prior notification of any meeting of the Borrower's
shareholders (and copies of proxy materials and other information sent to
shareholder s). In the event of any taking by the Borrower of a record of its
shareholder s for the purpose of determining shareholders who are entitled to
receive payment of any dividend or other distribution, any right to subscribe
for, purchase or otherwise acquire (including by way of merger, consolidation,
reclassification or recapitalization) any share of any class or any other
securities or property, or to receive any other right, or for the purpose of
determining shareholders who are entitled to vote in connection with any
proposed sale, lease or conveyance of all or substantially all of the assets of
the Borrower or any proposed liquidation, dissolution or winding up of the
Borrower, the Borrower shall mail a notice to the Holder, at least twenty (20)
days prior to the record date specified therein (or thirty (30) days prior to
the consummation of the transaction or event, whichever is earlier), of the date
on which any such record is to be taken for the purpose of such dividend,
distribution , right or other event, and a brief statement regarding the amount
and character of such dividend , distribution, right or other event to the
extent known at such time. The Borrower shall make a public announcement of any
event requiring notification to the Holder hereunder substantially
simultaneously with the notification to the Holder in accordance with the terms
of this Section 4.9.

 

4.10 Remedies. The Borrower acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder, by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Borrower
acknowledges that the remedy at law for a breach of its obligations under this
Note will be inadequate and agrees, in the event of a breach or threatened
breach by the Borrower of the provisions of this Note, that the Holder shall be
entitled , in addition to all other available remedies at law or in equity, and
in addition to the penalties assessable herein, to an injunction or injunctions
restraining, preventing or curing any breach of this Note and to enforce
specifically the terms and provisions thereof, without the necessity of showing
economic loss and without any bond or other security being required.

 



IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer this March 19, 2014.

 

IDS INDUSTRIES, INC. (f/k/a/ IDS Solar Technologies) By: /s/ Scott Plantinga
Scott Plantinga Chief Executive Officer

 

9

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert $ principal amount of the Note (defined
below) into that number of shares of Common Stock to be issued pursuant to the
conversion of the Note ("Common Stock") as set forth below , of IDS INDUSTRIES,
INC. (f/k/a/ IDS Solar Technologies, Inc.), a Nevada corporation (the
"Borrower") according to the conditions of the convertible note of the Borrower
dated as of March 19, 2014 (the "Note"), as of the date written below. No fee
will be charged to the Holder for any conversion, except for transfer taxes, if
any.

 

Box Checked as to applicable instructions:

 

[ ] The Borrower shall electronically transmit the Common Stock issuable
pursuant to this Notice of Conversion to the account of the undersigned or its
nominee with DTC through its Deposit Withdrawal Agent Commission system ("DWAC
Transfer").

 

Name of DTC Prime Broker: Account Number:

 

[ ] The undersigned hereby requests that the Borrower issue a certificate or
certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder's calculation attached hereto) in the name(s)
specified immediately below or, if additional space is necessary, on an
attachment hereto:

 

KMB WORLDWIDE, INC.

80 Cuttermill Road - Suite 410

Great Neck, NY. 11021

Attention: Certificate Delivery (516) 498-9890

 

Date of Conversion:

Applicable Conversion Price: $

Number of Shares of Common Stock to be Issued

Pursuant to Conversion of the Notes

Amount of Principal Balance Due remaining

Under the Note after this conversion:

 

KMB WORLDWIDE, INC.

By:

Name: Seth Kramer

Title: President Date:

80 Cuttermill Road - Suite 410 Great Neck, NY. 11021

10

 



 

